Citation Nr: 0934775	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-06 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran is entitled to receive VA benefits based upon 
honorable service between July 14, 1978 and March 7, 1991.  
The Veteran's service from March 8, 1991 to May 24, 1993 was 
under other than honorable conditions and he is not entitled 
to VA benefits based upon this period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied a TDIU. 

In June 2007, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A copy 
of the transcript is of record.

This matter was before the Board in November 2007 and was 
remanded to the originating agency for further development.


FINDINGS OF FACT

1.  The Veteran's service-connected disorders include status 
post hemilaminectomy L4-5 herniated disc, rated as 60 percent 
disabling, and fractured third and fourth metacarpals right 
hand, fracture of the eighth and ninth ribs, and nasal 
fracture, all rated noncompensable (0 percent); his combined 
rating is 60 percent.

2.  The Veteran's service-connected disabilities do not 
prevent him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in July 2002 and January 2008.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claim based upon all evidence of record before the case 
was returned to the Board.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, and Social Security Administration (SSA) records.  
Moreover, the Veteran has been afforded appropriate VA 
examinations in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.





Legal Criteria

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2008).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.
Factual Background

In this case, the Veteran's service-connected conditions are 
status post hemilaminectomy L4-5 herniated disc, rated 60 
percent disabling, and fractured third and fourth metacarpals 
right hand, fracture of the eighth and ninth ribs, and nasal 
fracture, all rated noncompensable (0 percent).  He submitted 
his claim for TDIU in March 2002.

An April 2000 SSA determination indicates that the Veteran 
was found to be totally disabled beginning December 31, 1998, 
due to a primary diagnosis of affective disorders, and 
secondary diagnosis of osteoarthrosis and allied disorders.  

April and May 2002 VA treatment records indicate that the 
Veteran complained of pain in the left side of his ribs that 
was getting worse, which he described as a throbbing pain 
brought on by different activities, touch, and movement.  The 
Veteran was instructed to avoid lifting.  

April 2002 and July 2002 VA chest x-ray reports indicate that 
the Veteran had a history of fractured ribs, and had 
complained of a recent increase in pain in the area of the 
old injury.  The Veteran was noted to have had normal 
examinations of the chest, with no evidence of acute rib 
fracture or other significant abnormalities in the thorax.

January and February 2003 VA treatment notes indicate 
treatment for the Veteran's back.  The Veteran was noted to 
have had an antalgic gait pattern, to have had range of 
motion limited by 20 percent, and to have had isolated spasm 
at the L3 level on palpation.  

June, July, and September 2003 VA treatment records indicate 
treatment for pain in the left lower rib area.  

The Veteran was afforded a VA examination in August 2003.  At 
the time of the examination, the Veteran complained of 
intermittent, very sharp pains in the area of his ribs as 
often as daily.  He reported that during flare-ups he was 
unable to walk or sit for long periods at a time, that his 
current treatment consisted of injections for pain, and that 
he was unable to complete any task when his ribs were in 
pain.  With respect to the residuals of his right hand third 
and fourth metacarpals fractures, the Veteran reported right 
hand cramping when in use for long periods at a time, which 
occurred intermittently as often as every week with 
occurrence lasting for 24 hours.  He reported that the 
ability to perform daily functions during flare-ups was 
limited due to cramps, that he received physical therapy and 
injections for the pain, and that he was unable to use his 
hand for extended periods of time due to cramping.  With 
respect to his service-connected back condition, the Veteran 
reported constant swelling and pain in the upper and lower 
back, and pain in the legs and arms.  He also reported that a 
physician recommended bed rest for his condition as often as 
needed, and that he had difficulty sitting for long periods 
of time.  With respect to his nasal fracture residuals, the 
Veteran reported interference with breathing through the 
nose, shortness of breath, and severe headaches, with no 
functional impairment resulting from the condition.  The 
Veteran reported that he was able to brush his teeth, take a 
shower, drive a car, and dress himself, but that he could 
only perform the activities of vacuuming, cooking, climbing 
stairs, taking out trash, walking, shopping, performing 
gardening activities, and pushing a lawn mower for short 
periods of time.  It was noted that the Veteran's last date 
of employment was September 1996.  

On physical examination, the nose, larynx, and pharynx were 
normal.  Posture and gait were within normal limits.  It was 
noted that the Veteran was right hand dominant, and that he 
had difficulty tying shoelaces, fastening buttons, and 
picking up a piece of paper and tearing it, because of the 
right hand.  On examination of right hand dexterity, the 
right hand fingertips could approximate the proximal 
transverse crease of the palm, and right hand strength was 
within normal limits.  Examination of the ribs was within 
normal limits.  Examination of the lumbar spine revealed no 
complaints of radiating pain on movement.  Muscle spasm was 
absent, but there was tenderness noted on examination.  There 
were signs of radiculopathy on both sides, with the 
subjective factors of pain radiating to the legs, and the 
objective factors of positive straight leg on the right and 
left.  Range of motion was noted to be limited by pain to 85 
degrees of flexion, 25 degrees of extension, 30 degrees of 
right lateral flexion, 25 degrees of left lateral flexion, 
and 30 degrees of right and left rotation.  It was noted that 
range of motion of the spine was additionally limited by pain 
and that pain had the major functional impact, but that range 
of motion was not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination.  Neurological 
examination of the lower extremities revealed motor and 
sensory function within normal limits, with right and left 
knee and ankle jerk 2+.

Right hand x-ray findings were within normal limits.  A 
lumbar spine x-ray report showed status post posterior lumbar 
interbody fusion at L4-L5.  X-rays of the ribs and nasal 
bones were within normal limits.

The VA examiner noted that the Veteran had been unemployed 
since 1996, and that he had previously worked as a forklift 
diver, where he might have had flare-ups of back pain in view 
of the sedentary nature of his work.  The examiner opined 
that range of motion and radiological examination of the 
right hand were within normal limits, but that he might have 
some difficulty executing tasks that required fine motor 
dexterity.  The examiner also noted that ear, nose, and 
throat examination and x-rays were within normal limits, and 
that the Veteran's nasal fracture should have no impact on 
employment.

In a June 2004 statement, the Veteran contended that he had 
been unable to work since 1998, that he was right-handed and 
had difficulty using his right hand, and that he was unable 
to sit or stand for long periods of time without pain.

April 2007 VA treatment notes indicate that the Veteran 
complained of problems with the right hand, including some 
pain and locking up.  An April 2007 VA x-ray report of the 
right hand indicates no abnormities present in the soft 
tissues, bony structures, or joint spaces.  

During his June 2007 Board hearing, the Veteran testified 
that he used a cane to walk, due to his back condition, that 
his back pain radiated and caused problems with the lower 
extremities of his body, that he had numbness of the right 
lower extremity, and that he was not able to bend, stoop, or 
pick anything up off of the ground.  The Veteran also 
testified that during the day he would watch a little TV, sit 
around the house, and take a small walk to stay flexible.  He 
testified that he had muscle spasms three or four times a 
day.  He also testified that he could not sit comfortably, 
and that his sister drove him places.  The Veteran 
furthermore testified that he had last worked in 1998 as a 
supervisor for a trucking company, supervising the loading of 
the trucks and doing paper work, and that he had a high 
school degree but not a college degree.  The Veteran 
testified that his right hand cramped up daily, that his ribs 
often took the breath out of him, and that his nose bled.  
The Veteran also testified that there were about three to 
four days a month that he could not get out of bed for the 
whole day. 

April 2008 VA treatment records indicate that the Veteran 
complained of his back constantly aching, with radiation down 
the left leg and sometimes to the right thigh.  The Veteran 
was noted to ambulate to the clinic with an abnormal gait.  
He reported walking three times a week for about 40 minutes 
for exercise.  It was noted that the Veteran had abnormal 
sitting and standing posture, limited range of motion, 
limited left and right straight leg raise, right paraspinals 
with rigid lower lumbar spine with rods, and that he had a 
significantly abnormal and antalgic gait.  

The Veteran was afforded a November 2008 VA examination of 
his nasal disability.  On examination, external nares were 
patent, the Veteran's septum was deviated to the left, there 
were no significant obstruction or hyperemia, no purulence in 
the nasal passages, and no tenderness to palpation of the 
nose.  Nasal x-rays showed that there may have been a slight 
displacement of the tip of the nasal bone on the left side, 
which could indicate a fracture of undetermined age, and that 
the right nasal and maxillary bones were intact.  The 
examiner opined that it was less likely than not that the 
Veteran's nasal condition rendered him unable to secure or 
follow a substantially gainful occupation, noting that the 
Veteran's nasal fracture was healed.  It was also noted that 
the Veteran reported occasional swelling or nosebleeds, but 
that this would have no impact on his ability to perform 
physical or sedentary employment.  

The Veteran was afforded another VA examination in November 
2008.  On examination of the back, the Veteran reported that 
constant activity, bending and lifting aggravated the pain in 
the back, which went down the leg.  He also reported that he 
had trouble sitting for a long time, or standing for one or 
two hours.  It was noted that the Veteran was able to lift up 
to 25 pounds, and was able to walk comfortably approximately 
one half of a mile.  There was no evidence of flare-ups in 
the sense that the back was swollen, red, hot, painful, or 
tender, or that he was required to seek medical attention.  
There were no incapacitating episodes of back pain reported 
during the past 12-month period.  Physical examination the 
back revealed some obliteration of the lumbar lordosis, as 
was expected, and flexion from 0 to 60 degrees, extension 
from 0 to 20 degrees, right and left lateral flexion of from 
0 to 25 degrees, and lateral rotation to the left and right 
from 0 to 30 degrees.  Ranges of motion were tested three 
times and he had no pain, fatigue, weakness, incoordination, 
or additional loss of motion with repeated testing.  Straight 
leg raising was 70 degrees on each side, knee and ankle jerks 
were brisk and equal and he had 5/5 power in dorsiflexors and 
plantar flexors of both ankles, with no loss of sensation in 
the lower extremities.  X-rays of the back showed a spinal 
fusion between the L4 and L5 with instrumentation in good 
position.  

On examination of the ribs, it was noted that x-rays of the 
ribs showed the lungs were clear and well aerated, and that 
the ribs were intact with no fractures.  The examiner stated 
that on close questioning there was no evidence that the 
Veteran's rib problems interfered with his ability to work, 
and that the Veteran was receiving no treatment for his rib 
problem.

With respect to the right hand, the Veteran reported that 
from time to time his hand locked up for 30 to 60 minutes.  
On examination, the Veteran had a bony build up on the dorsum 
of the third and fourth metacarpal bones of the right hand, 
but this was noted to be nontender and did not interfere with 
his tendons.  Range of motion of the fingers of the right 
hand was normal, and he was able to complete a fist without 
any problem.  It was noted that he had good strength of grip 
in the right hand, that he was able to extend his fingers 
fully, and that examination of the medial, radial, and ulnar 
nerves were normal in that he had intrinsic muscle function 
and could spread his fingers.  He had median nerve function, 
in that he could actively abduct the thumb and actively 
extend his fingers, indicating radial nerve function.  It was 
noted that he had no loss of sensation the fingers of the 
right hand.  X-rays of the right hand showed a normal right 
hand, and the examiner could not identify the fractures 
despite feeling a bony bulge from the dorsum of the third and 
fourth right metacarpals.

The examiner noted that the Veteran's injuries had not 
interfered with any activities of daily living, and that he 
could dress and undress, feed himself, do all toilet 
activities, walk as much as he wanted on the level of half of 
a mile with out any problems, and lift 25 pounds.

The VA examiner opined that the Veteran's back was stable and 
that he had a moderate amount of disability in the back at 
the time and that over the past several yeas there was no 
evidence that the back problem had changed.  With respect to 
the ribs, examination was normal and there was no evidence of 
any disability related to the ribs.  With respect to the 
right hand metacarpal fractures, examination was normal and 
there was no evidence that he had any disability relating to 
the right hand, with no evidence of any tendon or muscle 
stiffness involved.

The examiner opined that it was less likely than not, or a 
less than 50 percent probability, that the Veteran's low 
back, rib and right hand conditions, alone or together, 
rendered him unable to secure or follow substantially gainful 
occupation.  It was noted that, from the time the Veteran 
left the military, he had apparently had problems with 
employment, and there was ample evidence that these problems 
were psychiatric in nature rather than physical.  The 
examiner stated that, at the time, based on the back and 
other injures, the Veteran would be able to carry out a 
sedentary occupation.  The examiner noted that the Veteran 
could sit for a couple of hours or stand for a couple of 
hours and there were many occupations that could be done 
under these circumstances.  It was also noted that the 
Veteran could lift up to 25 pounds, meaning that any 
occupation requiring heavy lifting would be unsuitable for 
him.  The examiner opined that there were occupations that 
could be performed with the Veteran's service-connected 
physical injuries.

Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim for a TDIU.  
While the Veteran's service-connected back disability is 
rated at 60 percent, the record does not reflect that he is 
unable to secure or follow a substantially gainful occupation 
as a result of this disability, or a combination of this and 
his other service-connected disabilities. 

The only competent medical opinion regarding whether the 
Veteran's service-connected disabilities result in 
unemployablity is that of the November 2008 VA examiner.  The 
November 2008 VA examiner opined that it was less likely than 
not that the Veteran's low back, rib, and right hand 
conditions, alone or together, rendered him unable to secure 
or follow a substantially gainful occupation.  The November 
2008 VA examiner also opined that, at the time, based on the 
back and other injures, the Veteran would be able to carry 
out a sedentary occupation, noting that, despite the 
Veteran's service-connected disabilities, there were many 
occupations he could perform.

While the record indicates treatment for the Veteran's 
service-connected disabilities and occupational impairment 
due to his back disability, there is no medical opinion or 
other competent medical evidence indicating that the Veteran 
is unemployable due solely to his service-connected 
disabilities. 

The Board recognizes the Veteran's complaints regarding his 
disabilities of fracture of the eighth and ninth ribs, and 
nasal fracture.  However, on both the August 2003 and 
November 2008 VA examinations, these disabilities were 
essentially found to be productive of no occupational 
impairment. 

The Board also notes the Veteran's complaints regarding his 
fractured third and fourth metacarpals of the right hand.  
The August 2003 examiner opined that range of motion and 
radiological examination of the right hand were within normal 
limits, but noted that the Veteran was right hand dominant, 
and that he had difficulty tying shoelaces, fastening 
buttons, and picking up a piece of paper and tearing it 
because of the right hand, and stated that that he might have 
some difficulty executing tasks that required fine motor 
dexterity.  The November 2008 VA examiner found no evidence 
that the Veteran had any disability relating to the right 
hand, noting no evidence of any tendon or muscle stiffness 
involved.

Physical examination of the right hand was essentially normal 
on both VA examinations.  On examination of right hand 
dexterity in August 2003, the right hand fingertips could 
approximate the proximal transverse crease of the palm, and 
right hand strength was within normal limits.  On November 
2008 VA examination, range of motion of the fingers of the 
right hand was normal, the Veteran was able to complete a 
fist without any problem, and he had good strength of grip in 
the right hand and was able to extend his fingers fully.  
Also, on November 2008 VA examination, it was noted that 
examination of the medial, radial, and ulnar nerves were 
normal, that he had intrinsic muscle function and could 
spread his fingers, that he could actively abduct the thumb 
and actively extend his fingers, and that he had no loss of 
sensation the fingers of the right hand.

Thus, while the August 2003 VA examination indicated some 
right hand impairment, the VA examinations generally 
indicated very little functional impairment of the right 
hand.  Moreover, neither examiner opined that employability 
would be significantly impacted by the Veteran's right hand 
disability.

The Board furthermore notes the Veteran's consistent 
complaints of and treatment for his back disability, the 
symptoms of which have included antalgic gait, constant 
problems with pain, limited motion, and limitations with 
respect to physical activity, including an inability to 
perform heavy lifting or activities involving significant 
exertion.  The Board recognizes that the Veteran's low back 
disability is productive of occupational impairment, which is 
reflected in his 60 percent disability rating.

However, despite the Veteran's significant low back problems, 
the evidence does not reflect that his service-connected back 
disability renders him unable to obtain or maintain 
substantially gainful employment.  Again, the Board notes 
that, while recognizing the Veteran's physical limitations 
due to his service-connected back disability, the November 
2008 VA examiner opined that it was less likely than not that 
the Veteran's service-connected disabilities rendered him 
unable to secure or follow substantially gainful occupation.  
The examiner opined that the Veteran would be able to carry 
out a sedentary occupation, as he could sit or stand for a 
couple of hours and there were many occupations that could be 
done under these circumstances.  In this regard, the Board 
notes the Veteran's testimony during his June 2007 Board 
hearing, which indicates that he had last worked in 1998 as a 
supervisor for a trucking company, supervising the loading of 
the trucks and doing paper work, and that he had a high 
school degree but not a college degree.  Thus, the record 
reflects that, prior to becoming unemployed, the Veteran 
engaged in employment that did not require heavy lifting or 
physical exertion, and thus that he could engage in such 
employment despite his service-connected disabilities.

The Board acknowledges the Veteran testimony during his June 
2007 Board hearing regarding his physical limitations.  The 
Board also acknowledges the Veteran's assertions that he has 
not worked since 1998, and that the record reflects that the 
Veteran receives SSA benefits for total disability.  However, 
the record also reflects that the Veteran receives SSA 
benefits due primarily to his diagnosed affective disorders, 
with osteoarthrosis and allied disorders noted to be 
secondary disorders contributing to the Veteran's inability 
to work.  Thus, the SSA records do not indicate that the 
Veteran's service-connected disabilities alone result in an 
inability to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that, in 
concluding that there were occupations that could be 
performed with the Veteran's service-connected physical 
injuries, the November 2008 VA examiner noted that from the 
time the Veteran left the military he had had problems with 
employment, but that there was ample evidence that these 
problems were psychiatric in nature rather than physical.  

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 4.16(b) regarding extra-schedular consideration of a TDIU.  
However, as the schedular percentage standards of 38 C.F.R. 
§ 4.16(a) have been met, and as the Board has found that the 
Veteran's service-connected disabilities do not prevent him 
from obtaining or retaining substantially gainful employment, 
submission of this case to the Director of the Compensation 
and Pension Service for extra-schedular consideration is not 
warranted.

Accordingly, the Veteran's claim for a TDIU must be denied.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


